Citation Nr: 0710897	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.

4.  Entitlement to service connection for a bilateral hand 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.

5.  Entitlement to service connection for a bilateral wrist 
disorder, to include as secondary to service-connected 
postoperative residuals of a thyroidectomy.




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
October 1963 and from February 1964 to May 1980.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2006, at which time the appeal was 
remanded to the Appeals Management Center (AMC) in 
Washington, DC, for the primary purpose of readjudicating the 
claims in light of the recent amendments to 38 C.F.R. § 3.310 
(2006); 71 Fed. Reg. 52744 (2006).


While earlier Board decisions and remands listed as issues on 
appeal entitlement to service connection for astigmatism and 
presbyopia as well as applications to reopen claims of 
entitlement to service connection for a low back disorder and 
bilateral knee disabilities, these issues are no longer in 
appellate status because the January 2004 Board decision 
denied entitlement to service connection for astigmatism and 
presbyopia, the March 2006 Board decision reopened the claims 
of entitlement to service connection for low back and knee 
disabilities, and a June 2006 rating decision granted 
entitlement to service connection for lumbosacral strain.  
Therefore, the issues on appeal are as listed on the first 
page of this decision.


FINDING OF FACT

Bilateral knee, hip, ankle, hand, and wrist disorders were 
first diagnosed more than two decades post-service and the 
preponderance of the evidence is against a nexus between any 
current disorder and any incident of or finding recorded 
during service or already service connected postoperative 
residuals of a thyroidectomy.


CONCLUSIONS OF LAW

1.  Bilateral knee disorders were not incurred or aggravated 
during military service or by already service connected 
postoperative residuals of a thyroidectomy and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006); 71 Fed. Reg. 52744 (2006) (amendment to 
38 C.F.R. § 3.310).

2.  Bilateral hip disorders were not incurred or aggravated 
during military service or by already service connected 
postoperative residuals of a thyroidectomy and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006); 71 Fed. Reg. 52744 (2006) (amendment to 
38 C.F.R. § 3.310).

3.  Bilateral ankle disorders were not incurred or aggravated 
during military service or by already service connected 
postoperative residuals of a thyroidectomy and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006); 71 Fed. Reg. 52744 (2006) (amendment to 
38 C.F.R. § 3.310).

4.  Bilateral hand disorders were not incurred or aggravated 
during military service or by already service connected 
postoperative residuals of a thyroidectomy and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006); 71 Fed. Reg. 52744 (2006) (amendment to 
38 C.F.R. § 3.310).

5.  Bilateral wrist disorders were not incurred or aggravated 
during military service or by already service connected 
postoperative residuals of a thyroidectomy and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006); 71 Fed. Reg. 52744 (2006) (amendment to 
38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in April 2002, prior to the rating 
decision that is the subject of this appeal, as well as the 
subsequent written notice provided in February 2004, April 
2004, March 2005, April 2006, August 2006, and November 2006, 
informed the veteran to submit all relevant evidence in his 
possession and of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).

Notice of the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal should service connection be granted was provided to 
the veteran in August 2006.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Notice of the recent amendments to 38 C.F.R. § 3.310 (see 71 
Fed. Reg. 52744) was provided to the veteran in the January 
2007 supplemental statement of the case.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); See also 38 C.F.R. 
§ 19.31 (2006).   

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available service medical records and all 
identified and available post-service medical records, 
including his records from Lovelace Health System.  And, in 
October 2006 and February 2007, the veteran notified VA that 
he had no other information or evidence to file in support of 
his claims.

The veteran was provided an examination in April 2005, and VA 
obtained addendums to that examination in July 2005 and May 
2006, for the purpose of determining the etiology of 
currently claimed musculoskeletal disorders.  The Board finds 
that the examination and addendums were thorough in nature 
and contain opinions addressing the nexus question at hand 
that is supported by a review of the record and a rationale.  
There is no further duty to provide an examination or 
competent opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, such error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp., supra.  



The Claims

The veteran contends that his current bilateral knee, hip, 
ankle, hand, and wrist disorders first manifested them self 
while in-service and have continued ever since that time 
and/or they were caused by his service connected 
postoperative residuals of a thyroidectomy.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen, supra.  Effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to require that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  See 71 Fed. Reg. 
52744 (2006).  As noted above, this amendment essentially 
codifies Allen, supra.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

As to the claim that current disorders were caused directly 
by military service, service medical records, including the 
August 1979 retirement examination, were negative for 
complaints, diagnoses, or treatment related to the knees, 
hips, ankles, hands, or wrists except for June 1964 and 
November 1966 records that show the claimant's treatment for 
a left wrist ganglion cyst.

Post-service, the record first shows his complaints of knee, 
hip, ankle, hand, and wrist pain at the June 2002 VA 
examination.  His diagnoses were bilateral patellar femoral 
knee syndrome, bilateral hip strain, bilateral ankle strain, 
bilateral hand strain, and bilateral wrist tendonitis.  
Thereafter, the April 2005 VA examiner also diagnosed 
bilateral knee degenerative joint disease and degenerative 
joint disease in the left thumb.  In the subsequent May 2006 
addendums, the veteran was also diagnosed with bilateral hip 
bursitis and bilateral wrist carpal tunnel syndrome.

(Parenthetically, the Board notes that, while earlier X-rays 
taken at the July 1980 VA examination showed sclerosis of the 
lateral proximal tibia on the right knee and minimal 
osteophyte patella on the left, examination of the knees at 
that time was normal and the diagnosis was history of 
bilateral knee strain.)

As to the origins of these disorders, in one of the May 2006 
addendums, which was held for the express purpose of 
ascertaining the origins of the veteran's disabilities, after 
a review of the record on appeal the examiner opined as 
follows:

. . . So, I agree with VA examiner, Dr. . 
. ., above, who states it is less likely 
than not there is a relationship between 
the claimed joint conditions [i.e., 
bilateral knee degenerative joint 
disease, bilateral hip strain, bilateral 
ankle strain, bilateral hand strain with 
degenerative joint disease in the left 
thumb, and bilateral wrist tendonitis] 
and the service connected thyroid 
condition, nor any direct link to prior 
military service.  (Emphasis added).

The above opinion is not contradicted by any other competent 
opinion of record.  Evans, supra.  Accordingly, the relevant 
medical and competent opinion evidence supports the 
conclusion that the veteran's bilateral knee, hip, ankle, 
hand, and wrist disorders were not caused or aggravated by 
his military service.  It is also pertinent to point out that 
there is more than two decades between the veteran's 
separation from military service in 1980 and first being 
diagnosed with bilateral knee, hip, ankle, hand, and wrist 
disorders in 2002.  Such negative evidence weighs against the 
claims.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  More importantly, the only competent opinion 
addressing the contention that there is a relationship 
between the current disabilities and events in service 
unequivocally weighs against the claims.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  Furthermore, as to the knees and left 
hand, because arthritis was not diagnosed in the first post-
service year, the presumptions found at 38 C.F.R. §§ 3.307 
and 3.309 are of no help to the veteran.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
direct service connection for bilateral knee, hip, ankle, 
hand, and wrist disorders and the claims must be denied.  See 
38 C.F.R. § 3.303; Rabideau, supra.

As to the claim that current disorders were caused by service 
connected postoperative residuals of a thyroidectomy, at the 
April 2005 VA examination, which was held for the express 
purpose of ascertaining the origins of the veteran's 
disabilities the examiner, after a review of the record on 
appeal and an examination of the claimant, opined as follows: 

. . . the veteran's joint condition[s] 
[i.e., bilateral knee degenerative joint 
disease, bilateral hip strain, bilateral 
ankle strain, bilateral hand strain with 
degenerative joint disease in the left 
thumb, and bilateral wrist tendonitis] 
[are] less likely than not related to 
resection of a thyroid nodule in service. 

Thereafter, in one of the May 2006 addendums, it was opined 
as follows:

. . . I see no evidence of any reasonable 
clinical association between the 
thyroidectomy . . . [and] . . . any of 
the other claimed musculoskeletal 
conditions, which are characterized by 
bilateral knee retropatellar pain 
syndrome with mild [degenerative joint 
disease] changes, bilateral wrist 
tendonitis, bilateral hip bursitis, 
bilateral ankle strain, [and] bilateral 
hand strain . . . (Emphasis added).

In another of the May 2006 addendums, it was opined as 
follows:

. . . there is no reasonable demonstrated 
or suggested link between the thyroid 
condition and his development of the 
various musculoskeletal joint . . . 
conditions described above [i.e., 
bilateral knee retropatellar pain 
syndrome and degenerative joint disease, 
bilateral hip strain and bursitis, 
bilateral hand strain with degenerative 
joint disease in the thumb, and bilateral 
wrist tendonitis and carpal tunnel 
syndrome].  So, I agree with VA examiner, 
Dr. . . ., above, who states it is less 
likely than not there is a relationship 
between the claimed joint conditions and 
the service connected thyroid condition . 
. . (Emphasis added).

The above opinions are not contradicted by any other 
competent opinion of record.  Evans, supra.  Accordingly, the 
relevant medical and competent opinion evidence supports the 
conclusion that the veteran's bilateral knee, hip, ankle, 
hand, and wrist disorders were not caused or aggravated by 
his service-connected postoperative residuals of a 
thyroidectomy.  Therefore, secondary service connection for 
bilateral knee, hip, ankle, hand, and wrist disorders must be 
denied.  See 38 C.F.R. § 3.310; Allen, supra.  

In reaching these conclusions, the Board has not overlooked 
the appellant's or his wife's statements to the RO or the 
claimant's statements to his physicians.  As to the veteran, 
while lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide opinions relating to the diagnosis or etiology of 
diseases or disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his statements 
regarding the diagnosis and origins of his disorders are not 
probative evidence as to the issues on appeal.

As to the wife, who reports she is a nurse, the Board finds 
that her opinions are also not probative.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997); request denied, 
10 Vet. App. 279 (1997); reconsideration denied, 
11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. 
Cir. 1999).  In Black, the Court held, as is the case in the 
current appeal, that a registered nurse's opinion regarding 
the etiology of the veteran's disability was not probative 
medical evidence because the nurse was the veteran's wife, 
she did not have special knowledge regarding the veteran's 
disease process, and she had never participated in his 
treatment.  Additionally, the veteran's post-service records 
did not otherwise contain a qualified medical opinion 
indicating that there was a medical nexus between the 
veteran's current disease process and his military service or 
service-connected disability.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral knee disorders is denied.

Service connection for bilateral hip disorders is denied.

Service connection for bilateral ankle disorders is denied.

Service connection for bilateral hand disorders is denied.

Service connection for bilateral wrist disorders is denied.


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


